Title: Abigail Adams to Elizabeth Cranch Norton, 28 December 1799
From: Adams, Abigail
To: Norton, Elizabeth Cranch


				
					My dear Mrs Norton,
					Philadelphia, Decbr 28th. 1799.
				
				I hear from you by way of your mother, & rejoice to learn that you & your little ones enjoy heath this winter. it would give me pleasure to look in upon you, & my other friends as formerly; particularly as my heath is much firmer than last winter. I have in a great measure recoved my sleep again; tho a small matter will put my feeble frame out of tune. I have been enabled to perform the duties of my situation hitherto. Last fridays drawing presented such a scene as was never before witness’d in this country, upwards of a hundred ladies in mourning, & near the same number of Gentlemen.— Never before has this country been call’d to lament the loss of so distinguished & illustrious a character; the death of one man has made mourners of a whole nation. It is to his worth, his long services, to his numerous virtues, public & private that this tribute is paid to his memory. “Greatness & guilt have too often been allied; but the character of Washington is whiter than it is brilliant” “For himself he had lived long enough to life & glory.” “For his fellow-citizen, if their prayers could have been answered, he would have been immortal.”
				
				The Boston Newspapers, I presume will reprint the doings of this city upon the melancholly event occasion, & the honors paid to the Manes of the man, “(to quote Gen Marshall’s expression upon the occasion,) first in war, first in peace, & first in the hearts of the people.” Our state will not be deficient in Marks of respect & attachment
				The scene at the church was solemn & impressive. The eulogy when published I will send you. I long to hear some of our N England Clergy on this occasion. I hope they will not omit to pray that his death may be sanctified to his successor in Office.
				Mrs Smith requests me to present her love to you. She will pass the winter with me. I cannot think of her going to camp, whilst I reside here. Thomas sends his love to his namesake. Louisa also presents her regards.— Mr Shaw sat out yesterday for Mount-Vernon. The bearer of the Resolutions of Congress & the letter of the President to Mrs Washington. It was thought more respectful to send a special messenger than to transmit them by post. He will have an opportunity of seeing your mother to whom I wrote.
				My best respects to Mr Norton, love to your children & regards to all enquiring friends.
				From your affectionate aunt,
				
					A. Adams
				
			